NOBLE, Justice. Institute for Essential Housing, Inc. has appealed from a summary judgment dismissing its cross-complaint against Lawrence E. McKnight. The facts are identical with those in Institute for Essential Housing, Inc. v. Keith, 76 N.M. 492, 416 P.2d 157, in which an opinion was filed this day. Upon authority of that decision, this case must be reversed, summary judgment vacated and the trial court directed to proceed further in a manner not inconsistent with the opinion in Institute for Essential Housing, Inc. v. Keith. It is so ordered. CARMODY, C. J., and CHAVEZ, J., concur. PER CURIAM. The motion for rehearing is denied. The following is in addition to the opinion heretofore filed.